Citation Nr: 1229849	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to March 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In June 2011, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge.  Since this Acting Veterans Law Judge has left employment with the Board, the Veteran has been offered another hearing, but indicated that another hearing was not desired.  

In December 2011, the Board remanded this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In the Board's prior December 2011 remand, it was noted that the Veteran had reported at the June 2011 personal hearing that his bilateral hearing loss had gotten worse since his most recent VA audiological examination.  As such, the Board determined that the Veteran should be provided a new VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The following was requested:

Schedule the Veteran for a VA audiological examination in accord with Training Letter No. 10-02 to determine the nature and severity of the Veteran's bilateral hearing loss.  If possible the examination should be scheduled at the Wichita, Kansas VAMC.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished and all clinical findings should be reported in detail.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss pursuant to the decision in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiner should also describe the impact of the Veteran's service-connected hearing loss on his occupational functioning, and specifically opine as to the severity of his hearing impairment and whether it alone, or together with his tinnitus, renders him unable to secure and follow a substantially gainful occupation without regard to age or nonservice-connected disabilities and, if so, when.  In so doing, the examiner should comment on the Veteran's education and work experience in discussing his employability.

In compliance with the Board's remand, the Veteran was afforded a VA audiological examination in January 2012.  However, the Veteran asserts that it was inadequate because speech discrimination scores were not performed and because the testing was conducted in a controlled environment.  With regard to the latter argument, in Martinak, the United States Court of Appeals for Veterans Claims ("the Court") addressed VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room and whether that practice is valid.  The Court noted in that case, as is similar in this case, that the Veteran offered no expert medical evidence demonstrating that an audiometry test conducted in a sound-controlled room produces inaccurate, misleading, or clinically unacceptable test results and also did not offer any expert medical evidence demonstrating that an alternative testing method exists and that this method is in use by the general medical community.  

However, in reviewing VA's most recent audiological evaluation, the Board finds that it does not comply with the remand directives.  Apparently, the examiner felt that the Veteran's frequencies could not be tested and noted that there was poor inter-test consistency or reliability, indicating possible nonorganic or exaggerated hearing loss.  The examiner also stated that the use of the speech discrimination score was not appropriate for the veteran because of "language difficulties, cognitive problems, inconsistent speech discrimination score, etc."  With regard to the functional impact of the hearing loss regarding employability, the examiner's answer was "do not use handicap."  This answer does not comport with the inquires posed in the Board's remand.  

Accordingly, in light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  In that regard, the Board finds that a VA examination, rather than a medical addendum, is more appropriate.  Since the Veteran has essentially argued that there were defects regarding the audiological evaluation and since this case is otherwise being remanded to answer all audiological evaluation inquires, the Veteran should be provided an opportunity to have another audiological assessment in which his frequencies and speech discrimination scores may be obtained.  The Board is mindful of the implication in the last examination report that there was some level of exaggeration or noncooperation.  As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." 1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Thus, the Veteran is advised that it is to his advantage to cooperate fully in his examination.  See also 38 C.F.R. §§ 3.326, 3.655 (2011).

Finally, since Veteran receives medical treatment at the Kansas VA Medical Center, updated records from that facility should also be obtained.  


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file copies of all updated clinical records, which are not already in the claims file, of the Veteran's treatment at the Kansas VA Medical Center.

2.  Schedule the Veteran for a VA audiological examination to determine the nature and severity of the Veteran's bilateral hearing loss.  If possible the examination should be scheduled at the Wichita, Kansas VAMC.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished and all clinical findings should be reported in detail.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  

The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss pursuant to the decision in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiner should also describe the impact of the Veteran's service-connected hearing loss on his occupational functioning, and specifically opine as to the severity of his hearing impairment and whether it alone or in combination with other service-connected disabilities, renders him unable to secure and follow a substantially gainful occupation without regard to age or nonservice-connected disabilities and, if so, when.  In so doing, the examiner should comment on the Veteran's education and work experience in discussing his employability.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

